Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The title of the invention has been changed to:  --Three-dimensional image element and optical radar device comprising an optical conversion unit to convert scanned pulse light into fan-like pulse light--.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach a three dimensional image element, among other features, comprising  a signal processing circuit that reads data accumulated by a pixel storage element to acquire for each pixel at least distance information indicating a distance to an object, wherein the pixel storage element comprising a plurality of binary counters that integrate supplied number of electrical pulses from pixels at mutually different timings, and the reading of the data by the processing circuit is able to be performed in parallel with the integration.  The prior art of record also fails to teach an optical radar device, among other features, comprising an optical conversion unit to convert scanned pulse light, in a direction parallel to a first plane, into fan-like pulse light that is spread in a direction vertical to the first plane; and an imaging optical system that images and projects light which is from at least a part of a region to which the pulse light is irradiated onto a light receiving unit of a sensor which measures at least a distance to an object through an optical band-pass filter.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) Hong et al 11,336,074 disclose a sensor system comprising a pulsed light source and a beam steering device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438. The examiner can normally be reached TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUE TAN LE/Primary Examiner, Art Unit 2878